MEMORANDUM OPINION
                                          No. 04-11-00678-CV

                                 EX PARTE Nicholas Lee TURNBO

                                 Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 5, 2011

PETITION FOR WRIT OF HABEAS CORPUS DENIED

           On September 19, 2011, relator filed a petition for writ of habeas corpus, complaining

Sheriff Amadeo Ortiz has failed to give him “good time” credit during his 180 day confinement

after being held in contempt for failure to pay child support. However, a relator is not entitled to

habeas corpus relief unless he was deprived of his liberty without due process of law, or if we

conclude the judgment ordering him confined is void. See In re Alexander, 243 S.W.3d 822, 824

(Tex. App.—San Antonio 2007, orig. proceeding). Relator has failed to meet his burden to show




1
  This proceeding arises out of Cause No. 2003-EM5-04973, in the 57th Judicial District Court, Bexar County,
Texas, the Honorable Antonia Arteaga presiding.
                                                                                     04-11-00678-CV


he is entitled to habeas corpus relief. Accordingly, relator’s petition for writ of habeas corpus is

DENIED.

                                                             PER CURIAM




                                                -2-